In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-3260
JAMIE SWARTZ, et al.,
                                                Plaintiffs-Appellants,
                                 v.

HEARTLAND EQUINE RESCUE, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, New Albany Division.
           No. 16-cv-00095 — Tanya Walton Pratt, Judge.
                     ____________________

  ARGUED SEPTEMBER 25, 2019 — DECIDED OCTOBER 11, 2019
                ____________________

   Before FLAUM, SYKES, and SCUDDER, Circuit Judges.
    FLAUM, Circuit Judge. The plaintiﬀs, Jamie and Sandra
Swartz, allege a conspiracy among multiple state and private
defendants to deprive them of their property, namely, several
goats and horses. The district court dismissed the private de-
fendants and later entered summary judgment in favor of the
state defendants. We now vacate the district court’s rulings
and remand this case for dismissal due to a lack of federal
2                                                   No. 18-3260

subject matter jurisdiction. The Swartzes’ claims are inextrica-
bly intertwined with state court judgments, requiring dismis-
sal under the Rooker-Feldman doctrine.
                        I. Background

   Between 2011 and 2013, the Swartzes acquired several
horses, goats, and a donkey for keeping on their hobby farm
in Washington County, Indiana. In April 2013, the county’s
animal control officer, defendant Randy Lee, contacted de-
fendant Dr. Jodi Lovejoy (a veterinarian with the Indiana
State Board of Animal Health) to ask for her help evaluating
a thin horse he claimed to have observed on the Swartzes’
property.

   Lee and Lovejoy visited the Swartzes’ farm to evaluate the
animals on four occasions, in May 2013, January 2014, Febru-
ary 2014, and June 2014. On each occasion, Lovejoy assessed
the horses and goats using body condition scoring systems
that categorized them based on the amount of muscle and fat
on their bodies. Lovejoy kept detailed notes of each visit and
created Animal Case Welfare Reports for the animals. Follow-
ing the fourth visit, on June 4, 2014, Lovejoy reported a signif-
icant decline in the animals’ welfare and expressed concerns
about the conditions in which the goats were being kept.
Lovejoy stated in her report that it was unlikely the Swartzes
were able or willing to adequately care for the animals and
that the livestock was in immediate jeopardy.

    On June 13, 2014, Lee used Lovejoy’s report to seek (in a
standard, ex parte proceeding) a finding of probable cause to
seize the animals, stating that Lee “has been investigating the
welfare of certain animals” and “believes that probable cause
No. 18-3260                                                               3

exists that the crime of neglect of a vertebrate animal has been
committed and that pursuant to IC 35-46-3-6 he has the au-
thority to seize said animals … .” The Superior Court of Wash-
ington County, Indiana determined that there was probable
cause to believe animal neglect or abandonment was occur-
ring and entered an order to seize the animals. The next day,
the animals were seized from the Swartzes’ farm by Lee and
defendant Meghan Combs (a member of the Washington
County Sheriff’s Office), and individuals associated with Up-
lands Peak Sanctuary and Heartland Equine Rescue (organi-
zations dedicated to caring for abandoned or neglected ani-
mals). 1

    On June 20, 2014, the state of Indiana ﬁled three counts of
animal cruelty charges against the Swartzes. (State of Ind. v.
Sandra Swartz, Case No. 88C01-1406-CM-000325, Washington
Cty. Cir. Ct.) The probable cause aﬃdavit and order were re-
ﬁled on the criminal docket the same day. The Swartzes re-
tained counsel and were able to take their own discovery in
the state court case, including deposing Lovejoy. On October
21, 2014, the state ﬁled a motion for authority to ﬁnd perma-
nent placement for the Swartzes’ animals. On January 15,
2015, both the state and the Swartzes appeared (with their
counsel) to argue the motion for permanent placement. After


    1  Most of the remaining defendants are associated with these animal
welfare groups: Michelle Pruitt is the co-owner and co-founder of Up-
lands, while JoClaire Corcoran, Debbie Moore, and Kelly Jo Fithian-
Wicker worked under the Heartland name. The Swartzes allege that prior
to the seizure, defendant Marnie Bennett trespassed on their property to
inspect the feed stocks for the Swartzes’ animals; they also claim that Ben-
nett is a “close friend and confidant of” Moore and “encouraged” Moore,
Combs, and Lee to seize their livestock.
4                                                   No. 18-3260

that hearing, the court denied the Swartzes’ motion for a prob-
able cause hearing, noting that it had already aﬃrmed the
previous ﬁnding of probable cause when the criminal charges
were ﬁled on June 20, 2014. The court also denied the state’s
motion for authority to permanently place the animals at that
time, instead requesting that the state’s veterinarian or its de-
signee make a recommendation concerning the disposition of
the animals. On April 2, 2015, the court held a second hearing
at which it ordered permanent placement of the animals for
adoption. The court subsequently signed the placement order
on April 14. After a hearing on August 27, 2015, at which both
parties appeared by counsel, the court entered a further order
requiring the Swartzes to reimburse Heartland for the care of
the animals following the seizure, totaling $928 ($6,828 less
the $5,900 value of the animals themselves).
   The state deferred prosecuting the Swartzes as part of a
pretrial diversion agreement, which the court entered in No-
vember 2015. The Swartzes agreed to pay pretrial diversion
fees, not commit or attempt to commit any crimes, report to
the prosecutor’s oﬃce as directed, and follow the court’s or-
der regarding reimbursing Heartland for the care of the ani-
mals.
    The Swartzes then ﬁled this federal lawsuit, alleging “that
the defendants and all of them, acted in concert to cause cer-
tain livestock of Plaintiﬀs to be seized by the Washington
County Animal Control Oﬃcer on less than probable cause
and distributed to Uplands Peak Sanctuary and Heartland
Equine Rescue based on false information and improper di-
agnostic analysis contrary to the 4th and 14th Amend-
ments … .” The district court dismissed or entered summary
No. 18-3260                                                    5

judgment against the plaintiﬀs on all claims. The Swartzes
now appeal.
                        II. Discussion
    Before we may review the district court’s orders in this
case, we ﬁrst must determine whether it had subject matter
jurisdiction over the Swartzes’ claims given the related state
court proceedings. Federal district and circuit courts gener-
ally lack jurisdiction to review the decisions of state courts.
The Rooker-Feldman doctrine “precludes lower federal court
jurisdiction over claims seeking review of state court judg-
ments … no matter how erroneous or unconstitutional the
state court judgment may be. The doctrine applies not only to
claims that were actually raised before the state court, but also
to claims that are inextricably intertwined with state court de-
terminations.” Kelley v. Med-1 Solutions, LLC, 548 F.3d 600, 603
(7th Cir. 2008) (citation and internal quotation marks omit-
ted).
    The case before us raises a facial Rooker-Feldman issue, be-
cause ﬁnding in favor of the Swartzes would necessarily call
into question the state court’s probable cause ﬁnding, place-
ment judgment, and the terms of the Swartzes’ pretrial diver-
sion agreement. Although no party raised the Rooker-Feldman
doctrine until appellate brieﬁng, this Court may⁠—indeed,
must⁠—consider it. “The Rooker-Feldman bar is jurisdictional;
violations of it cannot be waived and thus preclude a court
from considering the merits of the claim.” Lennon v. City of
Carmel, 865 F.3d 503, 506 (7th Cir. 2017).
   A. “Inextricably Intertwined” Issues
   We explained the rationale and application of the
Rooker-Feldman doctrine in Jakupovic v. Curran:
6                                                 No. 18-3260

      Lower federal courts are not vested with appel-
      late authority over state courts. The Rooker-Feld-
      man doctrine prevents lower federal courts from
      exercising jurisdiction over cases brought by
      state court losers challenging state court judg-
      ments rendered before the district court pro-
      ceedings commenced. The rationale for the doc-
      trine is that no matter how wrong a state court
      judgment may be under federal law, only the
      Supreme Court of the United States has jurisdic-
      tion to review it. The initial inquiry, then, is
      whether the federal plaintiﬀ seeks to set aside a
      state court judgment or whether he is, in fact,
      presenting an independent claim. To make this
      determination, we ask whether the federal
      claims either “directly” challenge a state court
      judgment or are “inextricably intertwined” with
      one.
850 F.3d 898, 902 (7th Cir. 2017) (citation and internal quota-
tion marks omitted). The Swartzes’ § 1983 claims are not direct
challenges to any state court order, so to be implicated by
Rooker-Feldman they must be “inextricably intertwined” with
a state court judgment. Id. Because the injury the Swartzes
protest—the seizure and subsequent permanent placement of
their livestock—was eﬀectuated by several orders of the Su-
perior Court of Washington County, their claims are inextri-
cably intertwined with state court judgments.
    The state court’s ﬁnding of probable cause and ordered
seizure of the animals produced the injury claimed by the
Swartzes. This is true even though the Swartzes now claim
that the injury originated in a conspiracy among mixed state
No. 18-3260                                                   7

and private actors. To ﬁnd that the defendants acted wrong-
fully in seizing the animals would call into question the state
court’s judgment that there was probable cause the animals
were being neglected under Indiana law. The same problem
arises with the court’s permanent placement determination,
reimbursement order, and the pretrial diversion agreement: if
the animals were not being neglected, there would be no basis
for permanently housing them elsewhere or for requiring the
Swartzes to reimburse Heartland for the animals’ care.
    When a state court judgment is the cause of a plaintiﬀs’
injury, Rooker-Feldman bars federal review. “If the injury al-
leged resulted from the state court judgment itself, Rooker-
Feldman directs that the lower federal courts lack jurisdic-
tion.” Crestview Vill. Apartments v. U.S. Dep't of Hous. & Urban
Dev., 383 F.3d 552, 556 (7th Cir. 2004). This is the case even
when plaintiﬀs allege that the state court judgment was ob-
tained through the defendants’ bad faith actions. In Crestview,
for example, the plaintiﬀ alleged that a conspiracy among city
oﬃcials and private actors led to a state court ordering plain-
tiﬀ to remedy alleged building code violations. Id. at 554–55.
Despite the plaintiﬀ’s invocation of a civil rights conspiracy,
this Court held that the injuries in the complaint were the
practical result of a state court judgment, and thus barred un-
der Rooker-Feldman:
       Each count of Crestview’s federal complaint al-
       leges that, as a result of a conspiracy involving
       defendants, it was injured in that it was “forced
       to defend unsubstantiated lawsuits, and exces-
       sively harsh administrative actions....” [] Thus,
       in essence, Crestview is challenging as baseless
       the state court order requiring Crestview to cure
8                                                   No. 18-3260

       the building code violations. After all,
       Crestview’s alleged injury—having to defend
       unsubstantiated lawsuits—was only complete
       after the state court entered the order and
       thereby made an implicit ﬁnding that the suit
       was not unsubstantiated.
Id. at 556; see also Garry v. Geils, 82 F.3d 1362, 1368 (7th Cir.
1996) (“The plaintiﬀs are essentially claiming injury due to a
state judgment against them—the judgment condemning a
portion of the Garry property. … While the plaintiﬀs com-
plain that the defendants moved the proposed ditch location
as an act of political retaliation against them, the injury al-
leged was only complete when the state court actually con-
demned the property.”); Wright v. Tackett, 39 F.3d 155, 158 (7th
Cir. 1994) (“Wright may not seek a reversal of a state court
judgment simply by casting his complaint in the form of a
civil rights action.”) (internal quotation marks omitted).
    In Wright, the plaintiﬀ alleged a conspiracy of state and
private actors in violation of § 1983 based on the “bald asser-
tions” that courts ruled against him during a foreclosure, and
that the private defendants “unlawfully participated in the
foreclosure actions.” Id. at 157. We held that there was no fed-
eral jurisdiction over the plaintiﬀ’s § 1983 conspiracy claims:
“Although Wright’s complaint presented several constitu-
tional—albeit conclusory—claims, those claims are inextrica-
bly intertwined with the various state court determinations
handed down previously.” Id.
   The Swartzes’ alleged conspiracy, in which Lee, Lovejoy,
and others worked in concert to give false claims of animal
neglect to the court, is the type of claim routinely dismissed
under Rooker-Feldman, as were the claims in Crestview, Garry,
No. 18-3260                                                      9

and Wright. See, e.g., Matter of Lisse, 921 F.3d 629, 641 (7th Cir.
2019) (“Nora’s repeated fraud accusations do not change the
calculus. … Federal courts do not exist to provide disap-
pointed state-court losers a second bite at the apple.”); Mains
v. Citibank, N.A., 852 F.3d 669, 677 (7th Cir. 2017) (holding that
plaintiﬀ’s conspiracy claims were “barred by Rooker-Feldman,
because they are dependent upon and interwoven with the
state-court litigation”); Harold v. Steel, 773 F.3d 884, 886–87
(7th Cir. 2014) (rejecting plaintiﬀ’s contention that false state-
ments to court could be separated from resulting order, be-
cause “[n]o injury occurred until the state judge ruled
against” plaintiﬀ); Kelley, 548 F.3d at 605 (“We could not de-
termine that defendants’ representations and requests related
to attorney fees violated the law without determining that the
state court erred by issuing judgments granting the attorney
fees. … [W]e are still barred from evaluating claims, such as
this one, where all of the allegedly improper relief was
granted by state courts.”).
    Here as well, the Swartzes’ alleged injury was directly
caused by the state court’s orders: ﬁrst to seize their animals,
and then to permanently place them with other owners and
force the Swartzes to reimburse Heartland for their care.
   B. Reasonable Opportunity to Litigate
   The Rooker-Feldman doctrine provides a safeguard for
plaintiﬀs. The Swartzes must have had a “reasonable oppor-
tunity” to litigate in state court the claims they are bringing in
their federal case for the bar to apply. See Brokaw v. Weaver,
305 F.3d 660, 668 (7th Cir. 2002). The Swartzes did not argue
the Rooker-Feldman issue substantively in their brieﬁng but
did contest whether they were ever provided reasonable op-
portunity to litigate the existence of probable cause to seize
10                                                           No. 18-3260

their animals. Speciﬁcally, the Swartzes contend that: (1) the
initial probable cause ﬁnding was ex parte; (2) under an Indi-
ana statute, they were entitled to a post-seizure adversary
hearing on probable cause; and (3) they were denied the op-
portunity to argue about the animals’ welfare at any point. A
review of the record shows that they had multiple opportuni-
ties to litigate whether the animals should have been seized,
and thus Rooker-Feldman applies.
   The ex parte nature of the initial probable cause hearing
does not prevent the application of Rooker-Feldman because
the Swartzes had other opportunities to litigate the issue. See
O’Malley v. Litscher, 465 F.3d 799, 804 (7th Cir. 2006) (applying
Rooker-Feldman where plaintiﬀ had other opportunities to
challenge the decision and noting that “it does not matter that
the order was ex parte”). 2
    First, the Swartzes were provided an eﬀective opportunity
to litigate the probable cause issue by contesting the state’s

     2The Swartzes argue that Indiana Code § 35-46-3-6 (the statute ad-
dressing the seizure of animals) entitled them to a post-seizure adversarial
hearing on probable cause. But read in context, the statute contemplates a
post-deprivation probable cause hearing only if such a hearing had not
already occurred. Subsection (a) allows “[a]ny law enforcement officer”
who has probable cause to believe an animal is being neglected to “take
custody of the animal.” No judicial hearing is required. In this case, De-
fendant Lee took a belt-and-suspenders approach by securing a judicial
probable cause finding before attempting the seizure. This is why the state
court judge denied the Swartzes’ motion for a post-seizure probable cause
hearing: the court had already determined that probable cause existed.
Rooker-Feldman applies because the Swartzes had reasonable later oppor-
tunities to litigate their claims, regardless of whether they were afforded
any specific statutory hearing under § 35-46-3-6.
No. 18-3260                                                   11

motion for authority to permanently place the livestock. The
Swartzes were represented by counsel, took part in two ad-
versary hearings on the issue, and were able to take relevant
discovery before the court entered any order, including the
deposition of Lovejoy (whose allegedly false and incorrect re-
port formed the crux of the alleged conspiracy to seize the
Swartzes’ animals). The court still found that its original prob-
able cause ﬁnding was correct and that the animals should be
placed elsewhere. The Swartzes could have provided their
own evidence of the falsity of the animal welfare report, or
evidence rebutting the state’s evidence of animal neglect, but
failed to do so.
   Second, the Swartzes could have ﬁled motions for recon-
sideration or to alert the court to new evidence, or used any
other method by which litigants in Indiana may place argu-
ments on the record. The Swartzes have not alleged any mean-
ingful restraint on their ability to litigate in the state court.
   Third, the Swartzes failed to appeal the state trial court’s
orders in the state appellate court, which would have consti-
tuted another reasonable opportunity to litigate whether their
animals should have been seized. See Gilbert v. Ill. State Bd. of
Educ., 591 F.3d 896, 901–02 (7th Cir. 2010) (“[It] is enough to
demonstrate that [plaintiﬀ] did have a ‘reasonable oppor-
tunity’ to pursue his due process claim in Illinois state court”
where plaintiﬀ failed to pursue right to appeal claim to Illinois
Supreme Court). Indiana courts have considered appeals
from disgruntled litigants whose animals were conﬁscated
under Indiana Code § 35-46-3-6. See, e.g., Wolﬀ v. State, 87
N.E.3d 528, 532–34 (Ind. Ct. App. 2017); Miller v. State, 952
N.E.2d 292, 294–97 (Ind. Ct. App. 2011).
12                                                          No. 18-3260

     To be sure, there is a line of Seventh Circuit cases preserv-
ing civil rights claims in the face of allegedly improper prob-
able cause ﬁndings due to a lack of reasonable opportunity to
litigate. But these cases involved plaintiﬀs who lacked the
Swartzes’ several chances to pursue their claims in state court.
    A leading case is Brokaw, in which the plaintiﬀ claimed
that county oﬃcials had conspired to make false claims of
child neglect to justify removing her from her parent’s care.
305 F.3d at 662. There, this Court reversed and remanded a
lower court’s dismissal under Rooker-Feldman, arguing that
the plaintiﬀ had no reasonable opportunity to pursue her
claims regarding purportedly false neglect reports at the state
level. In Brokaw, unlike this case, the state court proceeded un-
der Illinois’ Juvenile Court Act, which allowed the court to
“consider only the question whether the minor is abused, ne-
glected, delinquent, in need of supervision, or dependent.” Id.
at 668. Moreover, after the plaintiﬀ had been seized, the court
ordered her to remain in foster care during a hearing at which
her parents were present, but not represented by counsel, al-
lowed to speak, call witnesses, or cross-examine witnesses. Id.
at 663. This is all contrary to the Swartzes’ claims, as the
Swartzes were represented by counsel, attended hearings,
were allowed to testify, and took discovery.
    In sum, this case should have been dismissed for lack of
jurisdiction under the Rooker-Feldman doctrine at its outset. 3


     3 The Swartzes’ pro se complaint contains Fourth and Fourteenth
Amendment claims under 42 U.S.C. § 1983. It also states that “[f]urther,
the folks at Heartland have posted several libelous statements against
Plaintiff disparaging their reputation … These statements were made in a
malicious attempt to take and keep or distribute Plaintiffs livestock.” The
district court determined that the Swartzes had pleaded an Indiana state
No. 18-3260                                                                  13

                              III. Conclusion
    For the foregoing reasons, we VACATE the judgment of the
district court and REMAND WITH INSTRUCTIONS to dismiss the
case for lack of subject matter jurisdiction.




law libel claim and exercised supplemental jurisdiction over it; the libel
action was dismissed on the merits. But as there was no federal subject
matter jurisdiction over any claim, the district court never had jurisdiction
over the libel claim. “When a district court does not have subject-matter
jurisdiction over federal claims, it cannot exercise supplemental jurisdic-
tion over any state claims.” Mains, 852 F.3d at 679. The dismissal on the
merits of the libel action, like all other dispositions in the district court, is
vacated.